Case 2:20-cv-00014-JPJ-PMS Document 77 Filed 09/22/21 Page1of3 Pageid#: 496

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA .
(Big Stone Gap Division)

MELINDA SCOTT,
Plaintiff,

Vv. Case No. 2:20-cv-00014-JPJ-PMS

WISE COUNTY DEPARTMENT OF
SOCIAL SERVICES, et al.,

Defendants.

 

 

COMBINED REPLY
IN FURTHER SUPPORT OF
MOTION TO SUPPLEMENT THE RECORD
AND MOTION TO TAKE JUDICIAL NOTICE

NOW COMES Defendant Joshua Moon, by counsel, and submits this Reply in Further
Support of his Motion to Supplement the Record (ECF No. 73) and Motion to Take Judicial
Notice (ECF No. 74). In support of these motions, Defendant Moon states as follows:

1) Plaintiff appears not to oppose the Motion to Supplement the Record or Motion to Take
Judicial Notice. Her response, filed at ECF No. 75, appears to contain only her assertions
and arguments that she did nothing wrong by emailing the magistrate judge.!

2) Although Defendant Moon in no way concedes Plaintiffs claims that her behavior was
justified or proper, neither his Motion to Supplement the Record or his Motion to Take
Judicial Notice sought to penalize Plaintiff for her behavior. Instead, Mr. Moon sought

only to ensure that the record in this case was complete, and that all of Ms. Scott’s

 

' Ms. Scott also continues her unfortunate pattern and practice of accusing undersigned counsel
of malfeasance. While such accusations may form the basis of a future motion in this case, they
were not the basis for the Motion to Supplement the Record or Motion to Take Judicial Notice.
Case 2:20-cv-00014-JPJ-PMS Document 77 Filed 09/22/21 Page 2of3 Pageid#: 497

emailed communications to the Magistrate Judge were on file in the ECF system and
available for this Court and any reviewing Court. Mr. Moon further provided to the Court
a complete and correct copy of a case that the Plaintiff herself brought to the attention of
the Magistrate Judge in an email accusing undersigned counsel of misdeeds.

3) Because the Plaintiff appears not to oppose the pertinent motions, and because arguments
made to the Court and considered by the Court ought to be made a part of and found in
the official record of the case, Defendant Moon’s Motion to Supplement the Record and
Motion to Take Judicial Notice ought to be granted.

WHEREFORE Defendant Moon reiterates that the correspondence from the Plaintiff to the

Magistrate Judge ought to be filed in the ECF system and made available on appeal.

Defendant Moon further reiterates that this Court should consider the Fourth Circuit’s

opinion docketed at ECF No. 74-1 when considering the veracity of the Plaintiff's claims at

ECF No. 74-2.

Respectfully submitted this the 224 day of September, 2021,
JOSHUA MOON
By Counsel:
/s/Matthew D. Hardin
Matthew D. Hardin, VSB #87482
Hardin Law Office
1725 I Street NW, Suite 300

Washington, DC 20006
Phone: 202-802-1948

Email: MatthewDHardin@protonmail.com
Case 2:20-cv-00014-JPJ-PMS Document 77 Filed 09/22/21 Page 3of3 Pageid#: 498

Certificate of Service

I hereby certify that I will file a true and correct copy of the foregoing document with the
Court’s CM/ECF system, which will electronically serve counsel of record. I will also deposit a
true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
_ prepaid, directed to:

Melinda Scott
2014PMB87

Post Office Box 1133
Richmond, VA 23218

Dated: September 22, 2021
/s/Matthew D. Hardin

Matthew D. Hardin
Counsel for Joshua Moon
